Hall & Peddinghaus, for the use of Hall, sued the insurance company, which excepted to the overruling of its demurrer to the declaration. Hall & Peddinghaus had a photograph and art gallery in Augusta, and Hall and wife occupied, as a place of residence, adjacent rooms in the same building. Plaintiffs through Hall applied to defendant’s agent for $2,500 insurance on the gallery and stock therein, and for $500 on the household furniture, wearing apparel, etc. The agent was familiar with the surroundings and location of the gallery, and the fact that Hall and wife occupied the adjacent rooms, and Hall fully explained to him all the facts and circumstances; whereupon he issued to Hall & Peddinghaus a policy insuring them to the amount of $3,000, $2,500 on furniture, fixtures and other enumerated articles in the photograph gallery, and $500 on household, ornamental and kitchen furniture of all kinds, including wearing apparel, “ all while contained in their apartments on the second and third floors of” the building described. While the policy was in force, Hall made a contract with Peddinghaus to purchase his interest in the gallery, Peddinghaus reserving his title to the half-*632interest bargained' for, until the purchase money therefor should be paid. Before it was paid, a fire occurred, causing almost a total loss.. At that time Peddinghausstill held title to the half-interest as contracted. The company refusing payment, suit was brought as before stated, Peddinghaus agreeing that it should be brought in the name of the firm for the use of Hall, so far as the firm were interested in the contract. The grounds of demurrer, and the other relevant portions of the policy, are sufficiently apparent from the head-notes.
Fleming & Alexander, for plaintiff in error.
William T. Davidson, contra.